Citation Nr: 0833459	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left arm scar.

2.  Entitlement to service connection for asthma and 
bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for chronic laryngitis.

5.  Entitlement to service connection for a vision 
impairment, to include keratitis sica of the right eye.

6.  Entitlement to service connection for ear damage with 
loss of balance.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for peptic ulcer 
disease.

9.  Entitlement to service connection for an allergic 
reaction to include hives and edema.

10.  Entitlement to service connection for an increased 
susceptibility to infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, 
Wisconsin, and St Petersburg, Florida, that denied the 
veteran's above claims of entitlement to service connection.





FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a left arm scar.

2.  The veteran does not currently have asthma and bronchitis 
related to service.

3.  The preponderance of the evidence of record shows that 
the veteran's sinusitis is not related to service.

4.  The evidence does not show that the veteran currently has 
a diagnosis of chronic laryngitis.

5.  The veteran does not have any eye disability that is 
related to service.

6.  The preponderance of the evidence of record indicates 
that the veteran's current ear disability is not related to 
service.

7.  The preponderance of the evidence of record indicates 
that the veteran's heart disability is not related to 
service.

8.  The preponderance of the evidence of record indicates 
that the veteran does not have peptic ulcer disease related 
to service.

9.  The preponderance of the evidence of record indicates 
that the veteran does not currently have an allergic reaction 
to include hives and edema related to service.

10.  Increased susceptibility to infections is a symptom, not 
a disability, and no evidence has been presented which 
indicates that the veteran currently has this symptom as 
related to any disability.




CONCLUSIONS OF LAW

1.  A permanent left arm scar was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Asthma and bronchitis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Chronic laryngitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  An ear disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

8.  Peptic ulcer disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

9.  An allergic reaction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

10.  Increased susceptibility to infections, or a disability 
manifested by that symptom, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In April 2002, August 2002, September 2002, March 2006, June 
2006, and August 2006, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The March 2006 letter also provided the notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and the claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.



Factual Background

Initially, the Board points out that all of these issues were 
the subject of a prior September 1998 Board decision, which 
denied service connection for these disabilities as related 
to mustard gas and/or Lewisite exposure.  The veteran did not 
appeal that decision, and therefore, it is final.  As such, 
the Board will not now address the question of whether these 
disabilities are related to exposure to mustard gas or 
Lewisite in service.  However, that Board decision also 
directed the RO to consider whether any of these disabilities 
might be directly related to service.  In July 1999, the RO 
denied service connection for all these disabilities as 
directly related to service, and this appeal ensued.

The Board has reviewed the entirety of the veteran's claims 
file in forming its decision, however, the Board will only 
briefly summarize some of the relevant information below.

Initially, the Board notes that the veteran's service medical 
records show no complaints of the above claimed disabilities, 
except that, upon entry into service, the veteran is noted to 
have atopic rhinitis, and upon separation, in July 1962, is 
noted to have a scar of the left arm.  Records as early as 
December 1951, 10 years before the veteran entered service, 
show a diagnosis of atopic rhinitis.  The veteran's 
separation report of medical history did report a history of 
asthma and sinusitis.  A September 1961 letter, dated prior 
to the veteran's entry in to active service, indicated that 
the veteran had been treated since December 1952 for atopic 
rhinitis and asthma.  An October 1961 report of medical 
history noted history of sinusitis, hay fever, ENT problems, 
asthma, and palpitations.

An October 1962 private medical record diagnosed chronic 
uticaria of questionable etiology, i.e., foods, infection, 
ragweed, or idiopathic.  

The veteran was diagnosed with psychogenic hives in January 
1963.

A May 1967 report of outpatient treatment noted frequent 
premature atrial beats, and an incomplete right bundle branch 
block.

A September 1971 treatment record noted that the veteran's 
heart was normal on X-ray.

A December 1971 treatment record indicated that the veteran's 
allergies were aggravated when not treated in service; the 
Board finds this opinion of limited probative value as there 
is no evidence that the veteran had complaints of allergies 
in service.

In September 1976, the veteran was seen with epigastric pain, 
and was diagnosed with a duodenal ulcer, and it was proposed 
to rule out peptic ulcer disease.

An October 1977 private treatment record noted that the 
veteran had been treated since 17 for hay fever, and allergy 
problems, which were not aggravated by service.

In February 1978, the veteran was found to be diagnosed with 
double vision related to anxiety.

Records relating to private hospitalization in July and 
August 1980 reflect a primary diagnosis of headaches of 
unknown origin. 

In August 1980, the veteran was diagnosed with presbyopia.

In March 1982, it was noted that the veteran's allergies were 
not related to his reported diving accident in service.

The veteran was seen in January 1987 with a diagnosis of 
sinus exacerbation.

August 1988 treatment records show that the veteran was seen 
for an aortic coronary bypass.

An October 1988 report of VA treatment noted the veteran to 
have mild maxillary sinusitis.

A July 1993 private medical record indicated that the veteran 
had keratitis sicca of the right eye, but provides no 
etiology for it.

A report of August 1993 VA general medical examination 
indicated that the veteran reported hoarseness for many 
years.  On examination, he had no rashes or uticarial 
lesions.  He had a right cheek lesion resembling a chronic 
papule.  There were scars from his bypass surgery involving 
his right lower extremity.  No scar of the left arm was 
noted.  His chest was clear, and his heart had a regular rate 
and rhythm.  The veteran's diagnoses included coronary artery 
disease, controlled, history of nasal surgery, right sinus 
surgery, and multiple allergies, and history of peptic ulcer 
disease, asymptomatic.

The report of a September 1993 VA ear examination reflects 
that the veteran reported that he was exposed to mustard gas 
while in the service in the 1960's.  Since that time he 
indicated that he had chronic irritation of his nasal cavity 
and congestion.  The impression included that the veteran had 
a toxic gas exposure which may have irritated the mucosa of 
his nose and nasal examination was consistent with an 
irritative chemical rhinitis which was possibly due to this 
inciting event.  This impression which indicates that the 
veteran has an irritative chemical rhinitis that "is possibly 
due" to the exposure to mustard gas is too speculative to 
establish a plausible claim because "possibly," also implies 
"possibly or possibly not." The Board points out however, 
that the evidence of record does not show that the veteran 
was ever exposed to mustard gas, and the issue of service 
connection for this disability as due to mustard gas was the 
subject of a September 1998 Board decision.  The Board finds 
this opinion to be of limited probative value as it is 
clearly based on the veteran's reported history of mustard 
gas exposure, and not on the evidence of record, which shows 
that this condition preexisted service.

Although the veteran testified that Dr. Avery indicated that 
he thought it was likely that the veteran's mustard gas 
exposure triggered his bronchitis, an April 1994 medical 
record of Dr. Avery reflects that he doubted that the 
veteran's restrictive ventilatory impairment from prior lung 
disease was related to being gassed with chlorine gas and 
mustard gas in the past because generally those types of 
patients had decreased diffusing capacities. The veteran's 
diffusing capacity was normal.

In a September 1993 report of VA examination for allergies, 
the veteran noted that, prior to entering service, he had 
mild complaints of allergic rhinitis, and childhood asthma.  
He indicated that he felt his symptoms had worsened in 
service.  He also reported his problems with uticaria and 
shortness of breath.  Upon examination, there was congestion 
in the nasal passage.  Chest and lungs were clear to 
auscultation.  Spirometry showed no obvious obstruction.  The 
veteran was diagnosed with a history of allergic rhinitis, no 
obvious evidence of severe obstructive disease, and history 
of idiopathic uticaria angiodema, essentially resolved.

September 1993 visual examination noted the veteran's 
complaints of monocular diplopia of the right eye.  Upon 
examination, the veteran's eyes were found to be completely 
normal, with no findings showing a reason for the veteran's 
reported monocular diplopia.

A February 1994 private medical record from the LaSalle 
Clinic reflects a physician's belief that the veteran's right 
bundle branch block was not related to his mustard gas 
exposure.

A March 1994 treatment record noted that the veteran's 
coronary disease was in part related to his exposure in 
service, through the extreme stress placed on the veteran due 
to this incident.  As noted previously, service connection as 
related to mustard gas or lewisite exposure was already 
denied in a November 1998 Board decision.

An April 1994 private treatment record noted that the veteran 
had borderline restrictive lung function due to prior 
cardiothoracic surgery.  The examiner noted the veteran's 
contention that he had shortness of breath due to chemical 
exposure, however, the examiner indicated that generally, 
patients who had lung disease related to chemical exposure 
had a decreased diffusing capacity, while the veteran's 
diffusing capacity was normal.  A further April 1994 report 
indicated that the veteran had moderate bronchial asthma well 
controlled with inhaled steroids.

In December 2004, the veteran was prescribed medication for a 
penile rash.

An April 2005 report of cardiology treatment indicated that 
the veteran's coronary artery disease was clinically and 
hemodynamically stable.  His shortness of breath was felt to 
be due to lung disease.


The Law and Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307, for 
ulcers and heart disorders, among other things) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders, and refractive errors of the eye, 
are not diseases or injuries for the purpose of VA disability 
compensation.

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


Left Arm Scar

Taking into account all relevant evidence, the Board finds 
that service connection for a left arm scar is not warranted.  
In this regard, the Board notes there is simply no evidence 
of record showing that the veteran currently has a left arm 
scar.  There is no question that the veteran had a left arm 
scar upon his separation from service; the veteran's 
separation examination clearly shows a scar of the left side 
of the forearm.  However, that scar has apparently healed 
with no residuals, as the most recent examination of the 
veteran's skin, in August 1993, noted the veteran's scars 
from his bypass surgery, but did not find any scar of the 
left arm.  As the medical evidence of record does not show 
that the veteran currently has a scar of the left arm, the 
preponderance of the evidence of record is against a grant of 
service connection for a left arm scar.  


Asthma and Bronchitis

Taking into account all relevant evidence, the Board finds 
that service connection for asthma and bronchitis is not 
warranted.  In this regard, the evidence shows that the 
veteran was seen prior to service with a diagnosis of asthma, 
and was noted on his entrance examination to service to have 
a history of rhinitis. The Board however, does not find that 
the veteran's asthma was exacerbated in service, or that the 
veteran incurred bronchitis in service because the veteran's 
service medical records show no complaints of, or treatment 
for, asthma or bronchitis.  During a September 1993 report of 
VA examination, the veteran was found to have complaints of 
childhood asthma, which he stated he felt had gotten worse in 
service; however, the examiner did not diagnosis the veteran 
with asthma.  The veteran was likewise not diagnosed with 
bronchitis until many years after his separation from 
service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  With no medical evidence of the veteran's asthma or 
bronchitis being treated in service, or treated until many 
years after the veteran's separation from service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for these conditions, 
to include as based on aggravation.




Sinusitis

Taking into account all relevant evidence, the Board finds 
that service connection for sinusitis is not warranted.  The 
veteran's service medical records indicate that the veteran 
entered service with a diagnosis of atopic rhinitis; he 
reported a history of sinusitis upon his separation 
examination, however, the veteran was not found to have 
sinusitis upon his exit from service.  The earliest evidence 
of record showing a diagnosis of a chronic sinus condition 
was a January 1987 treatment report, dated 25 years after 
service, showing a diagnosis of "sinus exacerbation".  See 
Maxon, 230 F.3d 1330, 1333.  Since that time, the veteran has 
been seen frequently for a diagnosis of sinusitis; however, 
there is no medical evidence of record linking this diagnosis 
to service.  With no evidence of the veteran being given a 
diagnosis of sinusitis in service, and with no medical 
evidence linking sinusitis to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this condition.


Chronic Laryngitis

Taking into account all relevant evidence, the Board finds 
that service connection for chronic laryngitis is not 
warranted.  In this regard, the veteran's service medical 
records, including his separation examination, contain no 
complaints of, treatment for, or diagnosis of laryngitis.  
The earliest evidence of record showing that the veteran 
complained of chronic laryngitis is contained in an August 
1993 VA examination report, which is 31 years after his 
separation from service, at which time the veteran indicated 
that he had hoarseness "for many, many years".  No 
connection was found at that time between the veteran's 
complaints of hoarseness and service; and in fact, while the 
veteran complained of hoarseness, the veteran has never been 
diagnosed with a disability that this hoarseness, which is a 
symptom, is related to.  As there is no medical evidence of 
record showing any complaints of hoarseness in service or for 
more than 30 years after service, and as the veteran has not 
been diagnosed with any disability related to service to 
which his hoarseness is linked, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.


Vision Impairment

Taking into account all relevant evidence, the Board finds 
that service connection for vision impairment, to include 
keratitis sica of the right eye, is not warranted.  The 
veteran's service medical records show no diagnosis of, 
complaints of, or treatment for, any eye disability during 
service.  The evidence of record does not show any eye 
diagnosis until February 1978, when the veteran was diagnosed 
with double vision related to anxiety, and August 1980, when 
the veteran was diagnosed with presbyopia, which is a 
refractive error and not a disability for which service 
connection may be granted under the law.  The veteran did not 
receive another diagnosis until approximately 1993, when he 
was diagnosed with keratitis sica, or dry eye.  Although the 
veteran reported problems with monocular diplopia for more 
than 10 years, in the context of a September 1993 VA 
examination, the veteran's eye examination was completely 
normal at that time. 


Ear Damage with Loss of Balance

Taking into account all relevant evidence, the Board finds 
that service connection for ear damage with loss of balance 
is not warranted.  The veteran's service medical records show 
no complaints of, diagnosis of, or treatment for, any ear 
disorder, or loss of balance, and the veteran's hearing upon 
separation was within normal limits.
There is no evidence of record showing and ear problems until 
July 1997, over 35 years after the veteran's separation from 
service, when the veteran appears to have been diagnosed with 
an acoustic neuroma and/or schwannoma.  Further, no medical 
evidence has been presented linking that diagnosis, and 
apparent associated 
loss of balance to service.  With no medical evidence having 
been presented to show that the veteran had an ear disorder 
in service or for many years thereafter, and with no medical 
evidence linking that ear disorder to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.


Heart Disorder

Taking into account all relevant evidence, the Board finds 
that service connection for a heart disorder is not 
warranted.  In this regard, the veteran's service medical 
records do not show any complaints of, diagnosis of, or 
treatment for, any heart condition.  The earliest evidence of 
record showing any possible heart condition is a May 1967 
report of outpatient treatment, almost five years after the 
veteran's separation from service, which noted premature 
atrial beats and an incomplete right bundle branch block.  
See 38 C.F.R. § 3.307, 3.309.  However, subsequent medical 
treatment records, such as a September 1971 treatment record, 
show a normal heart, and the veteran was not again treated 
for any heart condition until August 1988, when he received 
an aortic coronary bypass.  The only evidence of record 
discussing an etiology of the veteran's heart disease is a 
March 1994 treatment records which related it indirectly to 
exposure to chemical in service, which caused the veteran 
"stress".  However, as noted above, service connection as 
related to mustard gas or lewisite exposure was denied in a 
November 1998 Board decision, and is not before the Board.  
Therefore, discounting this evidence, there is simply no 
medical evidence of record linking the veteran's heart 
disease directly to service.  As the veteran was not 
diagnosed with any heart disability until almost five years 
after service, and as there is no medical evidence of record 
linking the veteran's heart disability to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this condition.


Peptic Ulcer Disease

Taking into account all relevant evidence, the Board finds 
that service connection for peptic ulcer disease is not 
warranted.  The veteran's service medical records show no 
complaints of, diagnosis of, or treatment for, any peptic 
ulcer disease.  The earliest evidence of record showing a 
diagnosis of peptic ulcer disease is a September 1976 report 
of private treatment, dated 14 years after the veteran's 
separation from service, which shows a diagnosis of a 
duodenal ulcer, and proposed to rule out peptic ulcer 
disease.  38 C.F.R. § 3.307, 3.309; see Maxon, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  During an August 1993 VA examination, 
the veteran was found to have peptic ulcer disease which was 
asymptomatic.  However, no medical evidence has been 
presented linking this disability to service in any way.  
Thus, with no evidence of record dated any early than 14 
years after service which indicates a possible diagnosis of 
peptic ulcer disease, and with no medical evidence having 
been presented linking these disabilities to service, the 
Board finds that the preponderance of the medical evidence of 
record is against a grant of service connection for peptic 
ulcer disease.


Allergic Reaction to Include Hives and Edema

Taking into account all relevant evidence, the Board finds 
that service connection for an allergic reaction to include 
hives and edema is not warranted.  Initially, the veteran's 
service medical records are noted to contain no complaints 
of, or treatment for, an allergic reaction to include hives 
and edema.  Just two months after service, the veteran was 
found to have a "breakout" of hives; however, the etiology 
of that breakout was unable to be determined.  The veteran 
was diagnosed with psychogenic hives in January 1963.  A 
December 1971 private medical record indicates that the 
veteran had an acute allergic reaction that was aggravated 
when he was withdrawn from treatment during service; as noted 
above, the Board finds this opinion of limited probative 
because it does not indicate a full review of the record, or 
explain the lack of treatment in the veteran's service 
medical records.  An October 1977 private treatment record 
notes that the veteran had been treated for hay fever and 
allergy problems which were not aggravated by service.  
Therefore, it does appear that the veteran has some problems 
with rashes shortly after his separation from service, 
although they all appeared to be acute and transitory, and 
related to the veteran's preexisting allergy condition.

An August 1993 report of VA examination found no rashes or 
uticarial lesions.  The veteran was diagnosed with a history 
of idiopathic uticarial angiodema, essentially resolved.  
Since that time, the veteran has not been found to have a 
rash, except for a penile rash which was not found to be 
related to the veteran's history of idiopathic uticarial 
angiodema.  As it appears the veteran does not currently have 
any rash, and as the rashes that the veteran had prior to 
August 1993 appear to be related to his preexisting allergy 
condition, and not chronic, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.


Increased Susceptibility to Infections

Taking into account all relevant evidence, the Board finds 
that service connection for an increased susceptibility to 
infections is not warranted.  Initially, the Board points out 
that this is a symptom, not a disability, and service 
connection may be granted only for disabilities.  However, 
even considering that this might be a symptoms of an as yet 
undiagnosed disability, the Board notes that none of the 
veteran's medical records, either before, during, or after 
service, indicate that he in any way has some increased 
susceptibility to infections.  This is merely the veteran's 
assertion that, subjectively, he thinks he is more 
susceptible to infections.  As a lay person however, he is 
simply not competent to testify as to whether he does have 
such a medical condition.  see Espiritu.  As noted above, 
incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.  As there is no medical finding in the record 
that the veteran has any disability which is manifested by 
increased susceptibility to infections, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this symptom.

The Board also points out that the veteran has alleged that 
many of these injuries
may also be due to an accident he had in service when he fell 
from a diving board.  The evidence does show that the veteran 
sustained some minor superficial lacerations, and a lumbar 
strain (for which the veteran is service connected), due to a 
fall in service.  However, there is no medical evidence of 
record which links any of the above claimed disabilities to 
that fall; thus the preponderance of the evidence of record 
is also against a grant of service connection for any of 
these disabilities as secondary to the veteran's diving 
injury in service.

Finally, it is noted that the veteran has also argued that 
many of these disabilities might be due to possible secret 
medical experiments he was the subject of, either in service 
or shortly after his discharge.  To that end, the veteran has 
submitted numerous records which show that secret medical 
experimentation did occur in roughly the same place, and at 
roughly the same time, as the veteran was being treated for 
sinus problems.  However, there is simply no medical evidence 
of record showing that the veteran has himself, at any time, 
been the subject of any medical experimentation.  Even if the 
veteran did participate in medical testing, there is no 
medical evidence of record linking any of his claimed 
disabilities to medical testing in service.  The Board also 
points out that the veteran also appears to be alleging that 
he was the subject of medical testing after his separation 
from service; however, anything that happened subsequent to 
service to cause these disabilities would not be able to be 
service connected.  Thus the preponderance of the evidence of 
record is against a grant of service connecting for any of 
these disabilities as due to the result of medical 
experimentation. 

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for any of 
these disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).




ORDER

Entitlement to service connection for a left arm scar is 
denied.

Entitlement to service connection for asthma and bronchitis 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for chronic laryngitis is 
denied.

Entitlement to service connection for a vision impairment, to 
include keratitis sica of the right eye, is denied.

Entitlement to service connection for ear damage with loss of 
balance, is denied.

Entitlement to service connection for a heart condition, is 
denied.

Entitlement to service connection for peptic ulcer disease, 
is denied.

Entitlement to service connection for an allergic reaction to 
include hives and edema, is denied.

Entitlement to service connection for an increased 
susceptibility to infections, is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


